AMERITAS INVESTMENT PARTNERS, INC. (Formerly known as Summit Investment Advisors, Inc. Name change effective April 30, 2013) CODE OF ETHICS Pursuant to Rule 204A-1 under the Investment Advisers Act of 1940 (EFFECTIVE AS OF JANUARY 1, 2013) 1. Definitions 1.1 Access Person. "Access Person" means: (A) any director, officer or Advisory Person of the Adviser; or (B) any of the Adviser’s Supervised Persons who: (1) has access to nonpublic information regarding any Client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any Reportable Fund; or (2) is involved in making securities recommendations to clients, or has access to such recommendations that are nonpublic. 1.2 Adviser. "Adviser" means Ameritas Investment Partners, Inc., a Nebraska corporation (formerly known as Summit Investment Advisors, Inc. name change effective April 30, 2013) registered as an investment adviser under the Investment Advisers Act of 1940. 1.3 Advisory Person. "Advisory Person" means (A) any employee of the Advis­er (or of any company in a control relationship to the Adviser), who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Reportable Securities by a Client, or whose functions relate to the making of any recommendation with respect to such purchases or sales; and (B) any natural person in a control relationship to the Adviser who obtains information concerning recommendations made to a Client with regard to the purchase or sale of Reportable Securities. 1. 1.4 Beneficial Ownership. "Beneficial ownership" shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is a beneficial owner of a security for purposes of Section 16 of the Exchange Act and the rules and regulations thereunder. 1.5 Client. "Client" means any Investment Company, financial institution or other company or person for whom the Adviser acts as an investment adviser as that term is defined in the Investment Advisers Act of 1940. 1.6 Control. "Control" shall have the same meaning as that set forth in Section 2(a)(9) of the Investment Company Act of 1940. 1.7 Initial Public Offering. "Initial Public Offering" means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act of 1934. 1.8 Investment Company. “Investment Company” means a company registered as such under the Investment Company Act and for which the Adviser is the investment adviser. Investment Personnel. "­Investment Personnel" means (A) any employee of the Adviser (or of any company in a control relationship to the Adviser) who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by a Client; or (B) any natural person who controls the Adviser and who obtains information concerning recommendations made to a Client regarding the purchase or sale of securities by a Client. 2. ­ 1.10 Limited Offering. "Limited Offering" means an offering that is exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) or Section 4(6), or pursuant to rule 504, rule 505, or rule 506 under the Securities Act of 1933. 1.11 Purchase or Sale of a Security. "Purchase or sale of a security” includes, among other things, the writing of an option to purchase or sell a security. 1.12 Reportable Fund. “Reportable Fund” means: (A) any fund for which the Adviser serves as an investment adviser as defined in Section 2(a)(20) of the Investment Company Act of 1940; or (B) any fund whose investment adviser or principal underwriter controls the Adviser, is controlled by the Adviser, or is under common control with the Adviser. For purposes of this Section, control has the same meaning as it does in Section 2(a)(9) of the Investment Company Act of 1940. 1.13 Reportable Security. “Reportable Security” means a security as defined in Section 202(a)(18) of the Investment Advisers Act (see Appendix A), except: 1. that it does not include: (A) direct obligations of the Government of the United States; (B) bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; (C) shares issued by money market funds (other than money market Reportable Funds); 3. (D) shares issued by open-end funds other than Reportable Funds; and (E) shares issued by unit investment trusts that are invested exclusively in one or more open-end funds, none of which are Reportable Funds. 2. and it does include: (A) private placement limited partnerships; and (B) other securities that Advisor purchases or may purchase for a client portfolio. For purposes of Section 1.13 (D) above, the term “open-end funds” does not include unit investment trusts or open-end management companies that invest in a pool of securities held within a particular index and that are traded on an exchange, commonly referred to as exchange-traded funds (“ETFs”). 1.14 Supervised Person. “Supervised Person” means any officer, director (or other person occupying a similar status or performing similar functions), or employee of the Adviser, or other person who provides investment advice on behalf of the Adviser and is subject to the supervision and control of the Adviser. 1.15 De Minimis Transaction. “De Minimis Transaction” means a purchase or sale of an exchange-traded fund (ETF) involving no more than the sum of $10,000. If, however, during any two consecutive calendar quarters, aggregate purchase or sale transactions by the Access Person in ETF shares of the same issuer exceed a cumulative value of $30,000, a subsequent transaction in the issuer’s securities during that period shall no longer be regarded as a De Minimis Transaction. 1.16 Additional Definitions. All other terms used in this Code shall be defined by reference to the Investment Company Act of 1940 or the Securities Exchange Act of 1934. 4. 1.17 Index Account Transactions. Index Account Transactions means all purchases and sales of securities (including but not limited to shares of stock, ETFs, fixed income securities and derivative contracts) in accounts that are passively managed and whose investment objectives are to seek investment results that correspond to the total return performance of a specific index or indices. 2. Standards of Business Conduct 2.1 The following standards shall govern the business conduct of Supervised Persons and the interpretation and administration of this Code: (A) The interests of Clients must be placed first at all times; (B) All personal securities transactions must be conducted consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility; (C) Supervised Persons should not take inappropriate advantage of their positions; and (D) Supervised Persons must comply with applicable federal securities laws. This Code does not attempt to identify all possible conflicts of interest, and literal compliance with each of its specific provisions will not shield supervised persons from liability for personal trading or other conduct that violates a fiduciary duty to Clients. 5. 3. Prohibited Purchases and Sales 3.1 Access Persons must obtain approval from the Adviser before directly or indirectly acquiring beneficial ownership in any securities in an Initial Public Offering or in a Limited Offering. 3.2 No Access Person shall purchase or sell, directly or indirectly, any Reportable Security (other than shares of a reportable Fund, Index Account Transactions and De Minimis Transactions) in which he or she has, or by reason of such transaction would acquire, any direct or indirect beneficial ownership at such time that any Client has a pending "buy" or "sell" order in the same security until the order is withdrawn or executed. 3.3 No Access Person shall purchase or sell, directly or indirectly, any Reportable Security (other than shares of a Reportable Fund, Index Account Transactions and De Minimis Transactions) in which he or she has, or by reason of such transaction would acquire, any direct or indirect beneficial ownership within a period of seven calendar days before or after any transaction in such security by or on behalf of any Client that he or she manages. In the event of such purchase or sale by the Investment Personnel within the prescribed period, the purchase or sale shall, if practicable, be rescinded or, if rescission shall not be practicable, any profits realized on such purchase or sale shall be forfeited to the Client. 3.4 The prohibitions of this Section 3. shall apply to the purchase or sale by any Access Person of any convertible security, option or warrant of any issuer whose underlying securities are under active consideration by or for a Client. 3.5 The prohibitions of this Section 3. shall not apply to purchases and sales specified in Section 5. of this Code. 6. 4. Short-Term Trading 4.1 No Investment Personnel shall profit from the purchase and sale or sale and purchase of the same or equivalent security (including a Reportable Security with the exception of shares of a Reportable Fund) within any 60 calendar-day period unless it is subsequently determined by the management of the Adviser that in light of all the surrounding circumstances application of this sanction is not warranted. In the event of such transactions by an Investment Person within the prescribed period, the later trans­action shall, if practicable, be rescinded or, if rescission shall not be practicable, any profits realized on the transactions shall be forfeited to any charitable organization selected by the Adviser. 4.2 No Access Person shall purchase and redeem, or redeem and purchase, shares of the same series of a Reportable Fund within any seven (7) calendar-day period.
